Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12, 15-16, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goyer (US 10,190,619) in view of Bynum (US 3,482,864).  Goyer discloses a system sealing a bolt hole in a part (S) comprising a straight shank bolt (20) extending through the hole and a collar (100) fastened to the bolt.  The collar comprising an interior threaded portion (116); a seal cavity (110, 120) between the threaded portion and a second end; a resilient seal (130) capable of sealing around the straight shank bolt (Fig. 7).  The resilient seal is made of Teflon (column 6, paragraph beginning line 5), has an un-deformed inner diameter larger than the straight shank bolt (column 3, paragraph beginning line 61) and an outer diameter greater than the seal cavity forming an interference fit in the seal cavity (column 3, paragraph beginning line 31).  The volume of the seal cavity is “substantially” equal to the resilient seal (column 5, paragraph beginning line 54).  The seal cavity comprises; a counterbore region (112) with a diameter greater than a thread diameter; a transition region (114) between the thread and the counterbore; and a seal seating region (120) with a diameter greater than the counterbore receiving the seal with the interference fit (Fig. 2).  The transition region .
In regards to claims 8 and 15, modified Goyer discloses the collar is made from a titanium alloy (column 6, paragraph beginning line 6) but, does not specify the alloy to have a yield strength within the range of 140,000 to 260,000 psi.  At the time the invention was made it would have been an obvious matter of design choice for one of ordinary skill in the art to select the titanium alloy with a yield strength within the claimed range because it is from a similar field of invention.


Claims 1, 3, 5, 7-10, 12, 14-16, 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin (US 10,428,860) in view of Bynum (US 3,482,864).  Many of the claims are alternatively rejected in view of Dobbin in anticipation of a clarification of the 90 degree transition between seating region and counterbore region.  To that end Dobbin discloses a system sealing a bolt hole in a part (10) comprising a straight shank bolt (3) extending through the hole and a collar (20) 
.


Claims 23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goyer in view of Bynum, or Dobbin in view of Bynum as applied to claim 10 above, and further in view of Cessna (US 3,339,003).  Neither Goyer nor Dobbin in view of Bynum disclose the frangible region to include an interior step profile.  Cessna disclose a collar similar to modified Goyer and Dobbin but, shows a frangible region (24) to include a step profile where a torque transmitting shaft (22) is configured to shear.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the frangible region of both modified Goyer and modified Dobbin with an interior step profile as disclosed in Cessna to facilitate the searing of the transmitting shaft.


Response to Remarks
The claims as amended overcome the 102 rejection over Bynum.

As still applicable to the pending rejection, the applicant argues the claims define over Goyer because Goyer includes a bevel 126 between the seating region and the counterbore region.  In response, the examiner agrees with applicant’s understanding that there is a bevel 126 or at least some other surface (column 6, paragraph beginning line 39) but the claims do not preclude the inclusion of bevel or other surface between the seating region and counterbore region.  The clams only require “the includes a 90 transition from the counterbore region” and Goyer discloses a 90 degree transition between surfaces 122 and 124 as well as surfaces 124 and 112 either of which is sufficient to anticipate the claim limitation.  Furthermore, in anticipation of applicant clarifying the 90 transition the reference to Dobbins is been applied to show a counterbore surface (29) and seating surface (30) meeting at a 90 degree angle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677